Title: From Alexander Hamilton to William R. Putnam, 18 August 1800
From: Hamilton, Alexander
To: Putnam, William R.



New York Aug 18. 1800
Sir

I lately took the liberty to request your Agency in regard to five shares of land, which I have in the Ohio Company purchase, & sent you Bank Bills for sixty Dollars to pay the taxes which I understand have been heretofore assessed. My letter went to the care of Col Hamtramck, Pittsburgh.
Lest any accident should happen I write to you again to request that you will at all events make an arrangement for satisfying the taxes & I will immediately remit what may be necessary.
With consideration & esteem   I am Sir   y Obedt sr

A Hamilton
R W Putnam Esq
